Citation Nr: 0520399	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-18 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disability.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from February 1963 to April 
1963.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which determined that new and material evidence 
had not been received to reopen the claim of service 
connection for a back disability.  In a subsequent January 
2004 supplemental statement of the case, the RO reopened the 
claim, but denied on the merits.  Service connection has been 
denied for disability of the thoracic and lumbar spine.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
As set forth below, the Board is reopening the claim of 
service connection.  The issues on appeal are thereafter 
addressed on the merits.  

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a June 1983 rating decision, the RO continued the 
denial of service connection for a back disability.  A notice 
of disagreement was not received within the subsequent one-
year period.

2.  Evidence submitted since the RO's June 1983 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and therefore raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

1.  The RO's June 1983 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's June 1983 rating decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  

Regarding the petition to reopen a claim for service 
connection for a back disability, there is no prejudice to 
the veteran in deciding the claim at this time.  VA has 
satisfied its duty to notify and assist to the extent 
necessary to allow for a grant of this claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


Background

The veteran had active service from February 1963 to April 
1963.  In January 1963, the service medical records reflect 
that the veteran was afforded a VA enlistment examination.  
It was noted that the spine was normal.  

On March 18, 1963, the veteran reported that he was hit in 
the back by an automobile on March 13, 1963, during 
enlistment.  He indicated that he had had lower back pain 
since that time.  The examination was negative.  

On March 19, 1963, the veteran indicated that one year 
before, he had slipped and fallen while carrying a heavy load 
and had had back pain since that time, but had not consulted 
a physician.  He also stated that on February 13, 1963, he 
was struck in the back by an automobile.  An examiner 
indicated that this fracture existed prior to entry into 
service.  Physical examination was unremarkable except for 
some limitation of motion in all directions.  There were 
subjective complaints of tenderness over the first through 
third lumbar vertebrae, but there were no objective findings.  
X-rays revealed old compression fracture of T-10, 11, and 12 
of the thoracic vertebrae.  He was seen in consultation by 
the Orthopedic Service of the United States Naval Hospital 
which concurred that the compression fractures were present, 
but the symptoms were not on that basis.  There was no 
organic basis for the veteran's symptomatology.  He was 
treated with rest and heat.  His response to therapy was very 
poor.  He was returned to a trial of full duty on March 25, 
1963.  

On March 20, 1963, physical examination revealed full range 
of motion.  There was slight left dorsal scoliosis.  There 
was no muscle spasm.  To the right of L-1 through L-3, the 
veteran had some tenderness.  Straight leg raising was 
negative.  All reflexes were intact.  X-rays showed evidence 
of an old fracture.  The examiner noted that with the 
negative examination and despite subjective complaints and x-
rays findings, the examiner did not find anything to justify 
an exist prior to entry condition for discharge.  

In April 1963, the veteran was afforded a separation 
examination which did not reveal any spine abnormalities.  

In September 1977, claim of service connection for a back 
disability was received.  In conjunction with the claim, 
post-service private medical records were obtained.  

The veteran was treated after service at Fort Worth 
Children's Hospital and at All Saint's Hospital.  

On June 28, 1963, the veteran was seen for having difficulty 
for about 3 months.  He reported that he had been hit by a 
car and was knocked to his knees.  He was sore for 2-3 days 
and gradually got over this and was feeling completely well 
for several days.  Then, he gradually began hurting in the 
lower lumbar portion of his back.  Since that time, he had 
gradually gotten worse and worse, having pain the low dorsal 
area and in the lower lumbar area.  He had not been seen by 
anyone concerning this problems until he was seen by Dr. 
E.P.H., over the past day or two.  On examination, the 
veteran had tenderness over the spinous process of L-5 and 
some tenderness to the left in the lower dorsal area.  
Otherwise, the range of motion of the back was quite good.  
Deep tendon reflexes were equal bilaterally, sensation was 
intact; straight leg raising, Lasague's, and Patrick's signs 
were negative.  X-rays showed asymmetry of the joints and 
apparently some slippage settling at the L5-S1 area.  Also, a 
destructive lesion at the disc interspace and the adjacent 
vertebral bodies between D-10 and D-11 and some destruction 
to a less extent between D-11 and D-12 were present.  Also, 
on questioning the veteran, the veteran indicated that he had 
lost about 10 pounds in the last 6-8 weeks and had had a 
cough.  The examiner felt that the most probable diagnosis 
was tuberculosis of the spine.  The veteran was hospitalized.  

In July 1963, the veteran was placed in a body cast.  It was 
noted that he had destructive lesions of the intervertebral 
disc space at D-11, D-12, and L-1.  

On September 25, 1963, it was noted that the veteran was 
first seen in September 1962 because of back pain and was 
studied intensively at that time because he had destructive 
lesions involving D-10, D10, and D12 of the dorsal vertebrae.  
Currently, it was noted that the veteran, preoperatively, had 
destructive lesions of D-10 and D-11 with collapse of 
intervertebral disc space.  The examiner indicated that the 
veteran had been in a body cast.  He had been taken out of 
the body cast, but x-rays showed that he was getting 
progressively worse, so he was admitted for contemplation of 
spinal fusion.  

Physical examination was performed.  It showed the previously 
described kyphosis at the dorsolumbar junction and tenderness 
over this area.  There was no bending performed.  Reflexes 
were normal.  There was no evidence of atrophy of the lower 
extremities or weakness.  The diagnosis was probable 
tuberculosis of the spine.  The veteran underwent a biopsy of 
the spine and spinal fusion of D-9, though D-12 and L-1.  The 
post-operative diagnosis was fibrous dysphasia.  However, on 
September 30, 1963, it was indicated that the post-operative 
diagnosis was the same as the pre-operative diagnosis of 
destructive lesions of D-10 and D-11.  It was noted that he 
had been provided a shell cast.  

On September 30, 1963, tissue from D-9 through D-11 was 
analyzed which revealed ischemic necrosis of the bone.  On 
October 9, 1963, it was noted that the veteran was post-
operative for a spinal fusion.  He had the dressing changed 
and a body cast applied.  In November 1963, it was noted that 
the veteran was having no difficulty and his cast was holding 
up well and would be left as it was.  In December 1963, the 
cast was removed.  It was indicated that the veteran was 
about 3 months post-surgery.  He had been having some 
symptoms of nerve pressure over the right crest of the ilium 
and the cutaneous nerve.  X-rays taken out of plaster showed 
a fusion between D-9, 10, 11, 12, and L-1.  A support was 
given in the form of a lumbosacral.  By January 1964, the 
veteran was doing well.  In March 1964, it was noted that he 
was employed as a truck driver and was doing well.  He had no 
complaints relative to his back.  He had fairly good range of 
motion in the lumbosacral spine.  In June 1964, it was noted 
that the veteran was working and doing well.  He had no pain 
in his back and he was able to bend freely.  In September 
1964, the veteran had very little pain.  He had an occasional 
stinging or burning sensation on the left side of the rib 
cage at about D-10, but it did not radiate.  In September 
1965, x-rays were taken of the dorsal spine.  They showed 
that the veteran had almost complete healing of the lesion at 
D-9 and D-10.  He had been having some difficulty with his 
back due to the position he was in while welding.  

On September 13, 1967, the veteran was seen by Dr. J.J.I.  It 
was noted that the veteran had been previously seen in 1963 
for a spinal fusion.  The veteran reported that since his 
surgery, he had had periodic attacks of low back pain which 
lasted a few days to a few weeks.  Currently, the veteran had 
had the onset of low back pain a few days ago, centered 
chiefly in the left side of his low back.  Physical 
examination revealed that the maximum point of pain was over 
the left sacroiliac area and more or less in the left flank.  
This was rather low down, at least the level of L-5.  There 
was no muscle spasm, but bending motions were very markedly 
restricted and produced pain.  Examination of the lower 
dorsal region revealed that pain in the area of the scar was 
well healed.  X-rays of the lower dorsal spine revealed that 
the spine fusion between D-9 through D-12 was apparently 
holding firm and that the lesions were apparently healing.  
There appeared to be a small defect in practically all of the 
surfaces of the bodies and the bodies of D-9 and D-10 were 
rather markedly narrowed and somewhat misshapened.  The 
lumbar spine x-rays revealed a mild curvature of the lumbar 
area.  There was convex to the right and the apex about at 
the level of the junction between L-3 and L-4.  There was 
asymmetry of facets between L-5 and sacrum in that the one on 
the right was faced in a saggital rather than the usual 
frontal position.  The reverse condition was present between 
L-4 and L-5.  There was no evidence of any narrowing of the 
intervertebral disc areas, however, there was very marked 
accentuation of the lumbar lordosis and the sacrum stood at 
an angle of about 65 to 70 degrees instead of the usual 45.  
There was considerable fuzziness about the sacroiliac joints, 
however, which would possibly indicated evidence of arthritis 
in this area.  

The physician concluded that the veteran was thought to have 
experienced strain of the lumbosacral spine.  He was fitted 
with a lumbosacral support and was advised to return to his 
duties as long as this did not aggravate the pain.  It was 
anticipated that the veteran would be partially disabled for 
up to 2 weeks.  

In an October 1977 rating decision, service connection for a 
back disability was denied.  The rating decision indicated 
that the current diagnosis was ischemic necrosis of bone, 
dorsal vertebra D-9, D-10, D-11, and D-12, postoperative, 
with history of back injury.  The RO indicated in the rating 
decision that the veteran was first seen in September 1962, 
prior to service, because of back pain.  Tests reveled a 
destructive lesion involving D-10, D-11, and D-12 of the 
dorsal vertebra.  The veteran was later noted to have 
probable tuberculosis of the spine and he underwent a spinal 
fusion from D-9 through L-1 on September 30, 1963.  The RO 
determined that the veteran had a back disability which 
existed prior to service induction without findings of 
permanent aggravation during service.  

Thereafter, additional records were received from Fort Worth 
Children's Hospital dated in July 1963 which showed that the 
veteran was treated at that facility for dorsal/lumbar 
complaints following a backache of 3 months' duration.  
Examination revealed tenderness around the middle dorsal area 
and lumbar region.  

Ina  June 1983 rating decision, the prior denial of service 
connection for a back disability was confirmed and continued.  
The RO indicated that the additional evidence showed 
treatment for a back disability shortly after service, but 
the record referred to a condition related to a lesion and 
not to any inservice etiology.  

In August 2002, the current claim of service connection for a 
back disability was received.  

Thereafter, VA outpatient records were received.  In November 
2002, x-rays showed a linear area of increased activity level 
of T-7 which was likely due to compression fracture; and 
degenerative disc disease of the lumbar spine.  December 2002 
x-rays showed degeneration of the lumbar or lumbosacral 
intervertebral disc.  March 2003 evaluation showed likely 
alcoholic polyneuropathy; lumbar degenerative disc disease 
and spondylosis with facet arthopathy, but unlikely due to 
radiculopathy; mild vascular claudication and insufficiency, 
right greater than left; and history of smoking.  Thereafter, 
the same continued to be noted. 

In May 2003, the veteran was afforded a VA examination.  The 
veteran's history was reviewed.  Physical examination was 
performed.  The impression was spinal fusion T-9 to L-1; 
degenerative changes at T-6 and T-7; degenerative changes at 
L1 to L-3 and L-3 to S-1 with spondylolysis; and chronic 
pain.  The examiner stated that the veteran was hit by an 
automobile just after his induction into the Navy.  On 
examination, there was an old fracture seen.  This may have 
been the type of degenerative disease that he was undergoing 
at that time.  Shortly after discharge, he had a thoracic 
fusion for a necrotic bone disease.  It was the examiner's 
opinion that this was a chronic condition and it was not 
related to the car accident during service and that the 
veteran's current pain was related to the chronic back 
condition which preexisted military service, and, therefore, 
the current back disability was not related to the veteran's 
being hit by a car during service.  

In October 2003, the veteran was afforded a VA examination.  
The veteran's claims file was reviewed.  Physical examination 
was performed.  The impression was as follows.  The examiner 
stated that a destructive lesion of the lower thoracic spine 
preexisted service induction.  The veteran had a T-10 to T-11 
fusion after leaving the service.  The fact that he had a 
normal examination entering the service was of no importance.  
The examinations were done by inspection and range of motion 
and not by x-ray evaluation.  The "bump" by the car while 
the veteran was in service was also irrelevant.  The back 
pain did not begin for 1 week after this incident and was not 
clinically connected.  There was no indication that the 
veteran's 4 month period in the Navy caused any aggravation 
of the veteran's preexisting spine condition.  The veteran 
has had worsening of the pain with degeneration of the lumbar 
spine which was also unrelated to the thoracic spine 
condition.  His major risks for degeneration in the lumbar 
spine were cigarette smoking and the aging process.  

In April 2004, a statement was received from the veteran's 
wife.  She stated that she had known the veteran since 1959 
and they were both in junior high school.  She indicated that 
he never had any back problems until he returned from 
service.  

Also, in April 2004, the veteran was treated by VA.  At that 
time, the veteran reported that he had had pain ever since 
boot camp when he was hit by a car and then operated on for 
fusion of his thoracic vertebrae.  Since then, he had had 
chronic low back pain.  He underwent a magnetic resonance 
imaging (MRI) which revealed lumbar spine degenerative disc 
disease at L-3 to L-4, L-4 to L-5, and L-5 to S-1.  These did 
not cause canal stenosis, but at L-3 to L-4, the foraminae 
were mildly narrowed, partly due to the facet joint 
hypertrophy and partly due to disc bulge.  The veteran also 
had T-6 to T-7 decreased disc height surrounded by endplate 
changes indicating degenerative changes with no significant 
canal stenosis.  X-rays revealed degenerative disc disease at 
L-1 to L-2 and L-3 to S-1.  Physical examination was 
performed.  The diagnoses were likely alcoholic 
polyneuropathy; lumbar degenerative disc disease and 
spondylosis; mild vascular claudication and insufficiency, 
right greater than left foot; history of smoking; and 
service-connected back injury and history of thoracic fusion 
surgery (under dispute).  

In June 2004, a private orthopedic surgeon, B.C., M.D., 
stated that he had reviewed the veteran's x-rays, his charts, 
and had performed research on ischemic necrosis of the 
vertebral body.  This physician opined that the veteran did 
not have ischemic necrosis of the bone and had not previously 
had this disease.

Thereafter, records from the Social Security Administration 
(SSA) were received.  September 2002 VA records revealed that 
x-rays showed a linear area of increased activity level of T-
7 which was likely due to compression fracture; and 
degenerative disc disease of the lumbar spine.  

Records from the Medical Clinic of North Texas reflected that 
the veteran reported that he injured his back during the 
military and required surgery on the thoracic spine.  He 
stated that he had had back pain ever since.  Physical 
examination was performed.  The pertinent diagnoses were 
chronic diffuse musculoskeletal pain, presumably related to 
degenerative joint disease +/- fibromyalgia and status post 
thoracic spine surgery, decades ago.  

Records from M.I.M., M.D., dated in December 2002, showed 
that the veteran reported that during service, he was hit by 
a car which resulted in a fracture of multiple thoracic 
vertebrae for which he ended up having spinal fusion.   
Current diagnosis was post-traumatic and post-operative 
degenerative joint disease of the dorsal spine: history of 
dorsal spine fusion from T-9 to T-12; significant decreased 
range of motion of the dorsal lumbar spine. 

Subsequently, VA records were received which showed that 
November 2002 x-rays revealed thoracic spine spondylosis of 
the lower thoracic spine with calcified disc at T-10 to T-11.  
A January 2003 MRI revealed degenerative changes with 
degenerative deformity at the T-6 to T-7 level with anterior 
spurs and at the changes with mild flattening of the cord 
that could be post-traumatic.  In the lumbar region, there 
were degenerative changes at L-3 to L-4, L-4 to L-5 levels.  
There was no canal stenosis, but the foramina at L3-L4 levels 
were mildly narrowed partly due to slight facet joint 
hypertrophy and disease.  

In April 2004, the veteran was seen by Dr. E.S., who stated 
that the veteran's initial injury was in 1963 and he had had 
back pain since that time.  The diagnoses were radiculopathy 
and spondylosis.  

In May 2004, Dr. B.C. stated that he had reviewed the 
veteran's x-rays which showed normal lordotic curvature of 
the lumbar spine area.  There were some calcifications in the 
descending aorta.  There was also noted some disc space 
collapse at  L-3 to L-4, L-4 to L-5, and L-5 to S-1, along 
with anterior spurring at this level and spondylosis in the 
posterior column.  There were no fractures, dislocations, 
subluxations, or soft tissue shadows noted.  In a May 2004 
letter from his physician, he again noted that the veteran 
had reported being hit by a car during service in 1963.  The 
veteran continued treatment with this physician as reflected 
in a June 2004 letter.  

Also, in May 2004, the veteran underwent another MRI which 
revealed diffuse lumbar spondylosis and degenerative disc 
disease, mild or moderate, without frank spinal stenosis, 
neural foraminal narrowing, or nerve root compression.  There 
was no abnormal enhancement of the lumbar spine.  There was 
relative mild narrowing of the central canal at L-3 to L-4 
from the combination of mild to moderate broad disc bulge 
with ligamentum flavum and facet hypertrophy.  There was 
associated chronic fatty end plate signal changes and 
prominent L-4 superior end plate Schmorl's node formation. 

Thereafter, two more lay statement were received in which the 
persons stated that they knew the veteran prior to service.  
During service, the veteran injured his back.  He has had 
back problems since that time.  One of the people served with 
the veteran.  


Analysis

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The last 
final denial was rendered in June 1983.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was evidence that there was treatment for a back 
disability shortly after service, but the record referred to 
a condition which preexisted service and not to any inservice 
etiology.  The June 1983 decision is final.  38 U.S.C.A. § 
7105.  

Since the prior final decision, evidence has been added to 
the claims file.  In addition, the veteran contends that he 
initially injured his back during service and/or a back 
disability was aggravated during service.  He has submitted 
evidence supporting the theory that a back disability was 
initially incurred during service.  

In essence, both of these theories were previously 
considered.  In the June 1983 decision, as noted, the RO 
basically determined that the veteran currently had the same 
disability he had prior to service and referred to the prior 
final rating decision which had determined that a back 
disability preexisted service and was not aggravated therein.  
However, the June 1983 decision also determined that the 
current back disability was not etiologically related to 
service.  

The additional evidence of record shows that the veteran 
currently has disabilities of the lumbar and thoracic spines.  
The veteran reported to several physicians that he initially 
had a back disability in 1963, when he was struck by a car.  
At the time of his initial claim, the veteran indicated that 
he had injured his back initially in 1963, thus, this 
history, as provided to physicians, is duplicative.  However, 
the additional records include medical records of Dr. E.S.  
In April 2004, the veteran was seen by Dr. E.S., who stated 
that the veteran's initial injury was in 1963 and he had had 
back pain since that time.  The diagnoses were radiculopathy 
and spondylosis.  This physician, unlike others, did not 
state that this history was solely provided by the veteran.  
Thus, the Board presumes that the notation by the physician 
is his own opinion.  Whether or not this opinion is more 
probative than others is a matter for consideration on the 
merits.  For consideration of whether this is new and 
material evidence, the credibility of the additional evidence 
which has been submitted is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  In addition, the veteran 
submitted an opinion of Dr. B.C. who stated that the veteran 
did not have ischemic necrosis of the bone and had not 
previously had this disease.

Therefore, the veteran has provided new evidence that there 
was no preexisting injury from which the veteran still 
suffers.  He has presented new evidence of a nexus between 
current back disability and service.  He has provided 
competent evidence that cures a prior evidentiary defect.  

Evidence submitted since the RO's June 1983 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
received since the RO's June 1983 decision; thus, the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
a back disability is granted.  



REMAND

The veteran was sent a VCAA letter.  However, the claim is 
being reopened and he should be issued a letter with regard 
to the issue of service connection for a back disability.  
Accordingly, the agency of original jurisdiction (AOJ) should 
undertake the appropriate actions to ensure that the 
directives of VCAA have been followed.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (invalidated, in part, the Board's 
regulatory development authority).  

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  A May 2003 VA examination referred to a prior 
October 22, 2002 VA examination.  This examination report is 
not of record and should be obtained and associated with the 
claims file.  

The veteran should be afforded a VA examination.  The 
examiner should opine as to the current nature and extent of 
all current lumbar and thoracic spine disabilities.  The 
examiner should opine as to whether the veteran had a back 
defect, infirmity, or disorder which preexisted service 
entry.  If so, it should be identified.  If there was such a 
defect, infirmity, or disorder of the spine which preexisted 
service, the examiner should opine as to whether it 
permanently increased in severity during service and whether 
the increase in disability was due to the natural progress of 
the disease.  If it did not increase in severity, the 
examiner should so state.  The examiner should opine as to 
whether any current lumbar or thoracic spine disabilities 
originated during service to include with the inservice 
automobile accident.  The rationale should be provided.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the issue of service connection for a back 
disability.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
7-2004 (July 16, 2004).  A notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  A copy of the October 22, 2002 VA 
examination should be obtained and should be 
associated with the claims file upon receipt.  

3.  The veteran should be afforded a VA 
examination.  The examiner should be provided 
with the veteran's claims file prior to the 
examination.  The examiner should opine as to 
the current nature and extent of all current 
lumbar and thoracic spine disabilities.  The 
examiner should opine as to whether the 
veteran had a back defect, infirmity, or 
disorder which preexisted service entry.  If 
so, it should be identified.  If there was 
such a defect, infirmity, or disorder of the 
spine which preexisted service, the examiner 
should opine as to whether it permanently 
increased in severity and whether the 
increase in disability was due to the natural 
progress of the disease.  If it did not 
increase in severity, the examiner should so 
state.  The examiner should opine as to 
whether any current lumbar or thoracic spine 
disabilities originated during service to 
include with the inservice automobile 
accident.  The rationale should be provided.  

4.  The AMC should then readjudicate the 
claim for service connection for a back 
disability.  If the issue remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case which addresses all evidence added since 
the December 2004 supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board after compliance with 
requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


